Citation Nr: 1139153	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-27 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold injuries of extremities (claimed as frostbite of feet, hands, and body). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1953 to December 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania which denied service connection for frostbite; hands, feet and whole body. 

In April 2010, a Board hearing was held by the undersigned Acting Veterans Law Judge.  The transcript is of record. 

In June 2010, the Board remanded the claim for a VA examination.  In October 2010, the Board denied the claim on the basis of an unfavorable medical opinion. 

In an Order, dated in April 2011, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand (JMR) of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion. 

In June 2011, the Board remanded the claim for a VA examination to comply with the April 2011 JMR instructions.  

In August 2011, the Veteran submitted a claim for an increased evaluation for a bilateral knee condition and requested a Board hearing in Washington, DC.  The Veteran is not currently service connected for any knee disability, but the Board will consider the statement as a claim for service connection for a bilateral knee disability.  The issue of service connection for a bilateral knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The AOJ also should address the Veteran's request for a Board hearing on this issue.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A June 2011 VA medical opinion was obtained from the examiner conducting the original VA examination in July 2010.  After careful review of the July 2011 medical opinion, the Board finds that additional clarification is needed.  

In his July 2011 opinion, the examiner provided three opinions.  For the first two opinions, he reported that it is less likely that the claimed degenerative joint disease of the hands, wrists, and feet and claimed edema, nail fungus, paresthesias, pain and peripheral neuropathy were related to cold injuries sustained in active service.  He explained that the Veteran's reports about the severity of his cold injury were insufficient to have caused the currently diagnosed disorders of the hands, wrists, and lower extremities.  

For the third opinion, regarding the claimed cold sensitivity, he provided an equivocal opinion and a negative opinion.  He reported that if VA accepts at face value the Veteran's statements, then it is just as likely as not that cold sensitivity is related to in-service cold exposure.  However, if contemporaneous evidence is necessary then it is less likely than not that cold sensitivity is related to in-service cold exposure. 

The Board finds the negative opinions regarding degenerative joint disease of the hands, wrists, and feet and edema, nail fungus, paresthesias, pain and peripheral neuropathy to contradict the opinion regarding cold sensitivity.  In the first two negative opinions, the examiner presumes the Veteran to be credible in his reports of having some type of cold injury, but deems his reported cold injury to be of an insufficient severity to have caused the currently diagnosed disorders.  For the third opinion regarding cold sensitivity, he stipulates his opinion on the Veteran's credibility providing a negative opinion and an equivocal opinion.  The Board finds this changed rationale to conflict with the first and second opinions that presume the Veteran's credibility, but do not find his reports to indicate a sufficient level of cold exposure to result in disability.  The third opinion reflects that presuming the credibility of the Veteran's lay reports, they are sufficient to establish that it is just as likely as not that an additional cold sensitivity disorder occurred.  Thus, reading these three opinions together it is unclear whether the Veteran's reports of cold exposure and symptoms are sufficient to cause a residual disability.  
  
The Court has held that the Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  It has also held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Despite an absence of medical treatment, there is no evidence directly conflicting with the Veteran's reports of continuing cold injury symptoms.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Therefore the Board finds that an additional VA medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the most recent VA treatment records for the Veteran. 

2.  After obtaining any updated VA treatment records, contact the June 2011 examiner for a clarifying medical opinion.  If he is unavailable, obtain an opinion from a different VA examiner to determine the nature and etiology of the claimed degenerative joint disease of the hands, wrists, and feet; edema, nail fungus, paresthesias, numbness, pain, peripheral neuropathy and cold sensitivity.  Send the Veteran's claims folder, which should include a copy of this REMAND, to the examiner.  

The examiner should review the Veteran's entire claims file with attention to the Veteran's statements and lay evidence.  

The examiner is to be specifically instructed that while there is a lack of documentation of the claimed cold injuries or frostbite in the file, the Board has found and therefore VA accepts as true the Veteran's contentions that during service in Korea in 1954 and 1955, he had cold injuries to his hands and feet.

The examiner should then provide an opinion addressing the following questions: 

(1) Accepting as true that the symptomatology of current pain in the hands and feet (from cold injuries sustained while serving in Korean) occurred in service as reported by the Veteran, and assuming that this same symptomatology of the hands and feet continued to occur after service as reported by the Veteran, is it at least as likely as not (a 50 percent probability or greater) that the diagnoses corresponding to the Veteran's hands, wrists and lower extremities, including degenerative joint disease of the hands, wrists, and feet; edema, nail fungus, paresthesias, numbness, pain, peripheral neuropathy and cold sensitivity, are related to those symptoms? 

(2) In the alternative, is it at least as likely as not (a 50 percent probability or greater) that the diagnoses corresponding to the Veteran's hands, wrists, and lower extremities, including degenerative joint disease of the hands, wrists, and feet; edema, nail fungus, paresthesias, numbness, pain, peripheral neuropathy and cold sensitivity, were caused by his military service in any way, including as due to cold exposure during Korean service? 

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3.  On completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


